El Juez Asociado Señor Marrero
emitió la opinión del Tribunal.
Carlos Zaragoza y esposa instaron ante el Tribunal Superior de Puerto Rico, Sala de Bayamón, demanda de daños y perjuicios contra la Clínica Hnos. Melóndez, Inc. Se funda-ron en que la esposa demandante fué sometida a una opera-ción quirúrgica en la clínica demandada en Bayamón y debido a la negligencia de las empleadas de ésta el brazo derecho de dicha demandante ha quedado parcialmente paralizado desde entonces. Luego de solicitarse interrogatorios por una y otra parte, de contestarse los mismos, al igual que la demanda, negando los hechos esenciales de la misma y levantando cier-tas defensas especiales, los demandantes requirieron al Dr. Gustavo Bergnes, a Rosa Ortiz y a la Srta. Villalba (sic) empleados de la clínica demandada, para que comparecieran a las oficinas de uno de los abogados de los demandantes para la toma de deposiciones, trayendo consigo ciertos documentos relacionados con la operación de la esposa demandante. La demandada se opuso a la toma de esas deposiciones y aunque originalmente el tribunal a quo autorizó las mismas, más tarde, luego de celebrar una vista, declaró sin lugar la mo-ción de los demandantes solicitando las deposiciones. Pre-sentada moción de reconsideración la misma fué declarada sin lugar. Conforme se desprende del récord taquigráfico que tenemos ante nos los motivos que tuvo el tribunal a quo para actuar en la forma en que lo hizo fueron los siguientes:
“Las reglas se hicieron para simplificar los procedimientos; para hacer los casos lo más breve posible; y para lo más rápido *449posible terminarlos. Y resulta que nos estamos metiendo dentro del ridiculismo. Y estamos evitando que estas reglas funcio-nen para llevar a cabo el fin para que fueron hechas. Se trata de tomarles deposiciones a gente que está aquí, al lado mío, para ver si se puede buscar la manera de tachar su veracidad el día del juicio.(1) Esta gente tiene que venir a declarar aquí; por-que yo debo oírla y verla declarar aquí.
“La práctica me ha demostrado que casi todos los interroga-torios son expediciones de pesca, (perdón a Cervantes). En ver-dad que de tal manera se están complicando estas Reglas que lo que hacen es dilatar los procedimientos. Ya en los Estados Unidos los mismos abogados que estaban en favor de estas Re-glas están dando para atrás en cuanto a algunas de sus dispo-siciones. Están complicando-y dilatando más los procedimientos. Yo tengo un libro de un abogado americano, William Seagle, que critica, precisamente, esa situación. El Juez debe usar del po-der discrecional que tiene para evitar que los abogados dilaten los procedimientos a través de las Reglas.
“La Corte, dentro de su poder discrecional, deniega la toma de estas deposiciones y ordena que este caso se incluya para vista en el calendario del próximo mes de julio. Yo veo el caso y a las veinticuatro horas estará la sentencia dictada en el mismo.”
A solicitud de los demandantes expedimos un auto de cer-tiorari para revisar la resolución denegatoria de las referidas deposiciones. Los peticionarios sostienen que el tribunal re-currido erró al concluir (1) que no procedía la toma de las de-posiciones porque las personas de quienes se requerían se en-contraban en Bayamón; (2) porque esas personas tenían que declarar ante dicho tribunal; (3) porque los interrogatorios “son expediciones de pesca” y algunas de las disposiciones de las Reglas de Enjuiciamiento Civil están complicando y dila-tando'los procedimientos judiciales, lo cual tenía‘el tribunal que evitar usando de su poder discrecional; y (4) que pro-cedía prohibir la toma de las deposiciones.
*450Dispone la Regla 26(a) de las de Enjuiciamiento Civil para las Cortes de Puerto Rico que:
“Con el permiso de la corte después de haber ésta adquirido jurisdicción sobre cualquier demandado o sobre alguna propiedad que fuere objeto de la acción o sin necesidad de tal permiso des-pués que se haya radicado y notificado una contestación, podrá tomarse el testimonio de cualquier persona, ya sea o no parte li-tigante, mediante deposición en forma de examen oral o de inte-rrogatorios por escrito, con el propósito de descubrir hechos o para ser usados como evidencia en la vista del caso o para ambos fines. . .
Preceptúa asimismo la número 30 de dichas Reglas que:
“La parte que deseare tomar la deposición de alguna persona mediante examen oral notificará por escrito con razonable anti-cipación a todas las otras partes en la acción. En la notificación se hará constar la fecha y el sitio en que se tomará la deposi-ción y el nombre y la dirección de cada una de las personas que habrán de ser examinadas, si fueren conocidos, y, si el nombre no es conocido, una descripción general que sea suficiente para identificarla o la clase o grupo particular a que dicha persona pertenezca. . . .”
La médula del recurso que está ante nos es si el tribunal a quo estuvo ajustado a derecho o no al denegar las tantas veces mencionadas deposiciones por los fundamentos que hizo constar. Según el tratadista Moore la Regla 26 (a) “ha sido diseñada para autorizar deposiciones bajo las mismas circuns-tancias y mediante los mismos métodos, ya se tomen para la consecución de evidencia a ser usada en el juicio o para el des-cubrimiento de prueba. El problema relacionado con las de-posiciones es el mismo en ambos casos. Toda deposición para consecución de prueba a ser usada en el juicio envuelve un des-cubrimiento de prueba.” Moore’s Federal Practice, Yol. 4, segunda ed., sec. 26.04, pág. 1029. Dice además este trata-dista a la pág. 1031, sec. 26.05, que la Regla 26 es aplicable a toda clase de acciones y que (pág. 1033) la misma “autoriza .a las partes en toda acción alomar la deposición de cualquier parte o testigo.”
*451En Rodríguez v. Corte, 67 D.P.R. 723, 725, este Tribunal, citando del referido tratadista, manifestó que “el propósito de permitir a las partes que tomen deposiciones como cuestión de derecho solamente después de radicada la contestación, es tratar de que se concreten suficientemente las cuestiones en-vueltas para evitar interrogatorios innecesarios sobre cues-tiones no controvertidas por la contestación.” Y en Shell Co. (P.R.) Ltd. v. Tribl. de Distrito, 73 D.P.R. 451, 459, 461, dijimos, citando del caso de Hickman v. Taylor, 329 U. S. 495, 91 L. Ed. 451, que:
“ ‘El mecanismo para obtener deposiciones y descubrir prueba antes del juicio establecido por las Reglas 26 a la 37 es una de las más significativas innovaciones de las Reglas Federales de Procedimiento Civil. . . . Las nuevas reglas, sin embargo, res-tringen las alegacines a la tarea de notificar generalmente e in-visten el proceso de descubrir prueba y obtener deposiciones con un papel vital en la preparación para juicio. ... ya no es ne-cesario celebrar en tinieblas los juicios. ... La vía está ahora clara, consistente con los privilegios reconocidos, para que las partes obtengan antes del juicio el más completo conocimiento de los hechos y de las cuestiones envueltas.
‘Convenimos, desde luego, que a las reglas sobre descubri-miento de prueba y deposiciones debe dárseles una consideración amplia y liberal.’ El alcance del descubrimiento es amplio en extremo. ... es coextensivo al alcance dél descubrimiento me-diante deposición bajo la Regla 26(b).” (Bastardillas nuestras.)
A este mismo efecto véanse Autoridad de Fuentes Fluviales v. Corte, 66 D.P.R. 844, 850; State of Maryland v. Pan-American Bus Lines, Inc., 1 F.R.D., 213, 215; Spaeth v. Warner Bros., 4 F.R.S. 484, 485. Dice el tratadista Moore en su citada obra, sec. 30.06, pág. 2025, que “en vista del derecho ilimitado de descubrimiento otorgado por la Regla 26, raras veces se presentarán situaciones en que una orden al efecto de que la deposición no sea tomada ha de resultar apropiada. Semejante orden no debe ser dictada a menos que exista ‘justa causa’ (good cause), requiriéndose un caso convincente para que se niegue totalmente a una parte el.derecho a tomar una deposición.” (Bastardillas nuestras.) ...
*452Cuando se solicitaron las deposiciones, conforme hemos indicado, ya se habían solicitado y contestado interrogatorios por una y otra parte. Ello sin embargo, no era óbice para que, en adición a tales interrogatorios, cualquiera de las partes pudiera solicitar deposiciones, siempre desde luego que el propósito de éstas no fuera tratar que los testigos repitieran en el interrogatorio oral lo que ya habían dicho en los interrogatorios escritos, o siempre que las deposiciones no se interesaran con fines impropios, de molestar o importunar a los testigos de la parte contraria. Sea ello como fuere, en nada de esto se basó el tribunal inferior para denegar las deposiciones interesadas. Su fundamento, como hemos visto, fué principalmente quemo debía autorizar las deposiciones porque los testigos llamados a prestar las mismas estaban cerca del tribunal y podían venir a declarar personalmente en el juicio. Sin duda erró el tribunal recurrido al proceder como lo hizo. No hemos hallado un solo caso que nos indiqué que bajo la Regla 26 (a) el mero hecho de que las personas cuyas deposiciones se solicitan estén disponibles y puedan comparecer a juicio es motivo para que sus deposiciones con anterioridad al juicio no sean autorizadas. El descubrimiento de prueba mediante interrogatorios o deposiciones es amplio, y los tribunales deben actuar con liberalidad en relación con los mismos. Además, las llamadas expediciones de pesca están autorizadas por las Reglas de Enjuiciamiento Civil. Autoridad de Fuentes Fluviales v. Corte, supra; In re Pueblo v. United Theaters, Inc., 76 D.P.R. 424, 427. En su consecuencia, el tribunal recurrido abusó de su discreción al denegar las deposiciones que se interesaban.

Debe anularse la resolución recurrida y autorizarse la toma de las deposiciones interesadas por los demandantes.

El Juez Asociado Sr. Neg'rón Fernández no intervino.

 Durante la vista celebrada en relación con las deposiciones los de-mandantes manifestaron por voz de su abogado que “la toma de depo-siciones se hace, entre otros casos, con el ñn de tachar la veracidad de los testigos en el juicio.”